Opinion by
Mr. Justice Musmanno,
Henry G. Dudek, and 17 others, plaintiffs in this case, are employed as firemen by the City of Pittsburgh and are members of the Pittsburgh City Fire Fighters, Local Union No. 1. Because of differences between the union and the City of Pittsburgh over the scale of wages, the union detailed pickets to patrol the entrance to the City-County Building in Pittsburgh, where the mayor and the city council maintain executive and legislative offices.
*235After this picketing had continued for an unspecified time, the union, on September 27, 1963, adopted a motion which required all members of the organization to picket, in addition to the City-County Building, all “Democratic candidates for City Council every time they address a Ward meeting.” Charles Franciscus, a candidate for alderman in the 29th Ward of the city, and a member of the union, moved, at a general meeting of the union, that the members of the local not picket in the 29th Ward where no elected councilman or the mayor was appearing as a candidate for reelection. The motion was defeated. Throughout the entire period of the disagreement between the city and the defendant union, no incumbent councilman appeared as a candidate for reelection in the 29th Ward. Nevertheless the defendant caused Democratic rallies in that ward to be picketed.
When the union informed the plaintiffs they were to appear on certain dates and at certain places to picket city ward meetings, the plaintiffs refused to make such an appearance, asserting that picketing of the character indicated went beyond the proper scope of the union since it involved the harassment of persons not involved in the city-union quarrel, that it encompassed infringement of the plaintiffs* rights under the Constitution, and that the order, under which the union was acting, was void because of unreasonableness.
Charges were brought by the union against the plaintiffs for failure to abide by its order, the men were tried under union procedure, and found guilty of violating an order of the union, which now imposed a fine of $75 against each of the plaintiffs, except two who were sentenced to pay $60 each. The plaintiffs, after posting $50 each, in accordance with union rules, appealed to the International President of the International Union. The president reversed the decision of *236the local union which, in turn, appealed to the International Executive Board and to the International Convention. The decision of the president was reversed, and the plaintiffs filed a complaint in equity in the Court of Common Pleas of Allegheny County, asking for an injunction against the union to restrain the collection of the fines and the carrying out of the union order of September 27, 1963.
The court of common pleas granted the injunction and the defendant union has appealed to this Court, asserting that a labor organization or any organization has the right to “enforce the lawful demands of the majority” by placing fair and reasonable penalties on those of its members who do not accept the decision of the majority.
It cannot be disputed that a union may require its members to cooperate in the achievement of its legitimate objectives. The success of any organization is dependent upon the cohesiveness of efforts of those who compose it. But the modus operandi in achieving the objectives must conform to the law of the land. In order to compel the obedience to the order of September 27, 1963, the union threatened the members with imposition of fine, or suspension and expulsion of union membership. This order of the union is not sustainable in the law.
The provisions of the International Constitution, under which the plaintiffs were convicted, provided that members were amenable to discipline under §§1, 10 and 12 of Article XY, if they refused to abide by the provisions of the constitution, by-laws and decisions of the union. But this disciplinary right of the union is not absolute.
The very article of the union’s constitution, under which it proceeded in its prosecution of the plaintiffs, places a limitation on the slavish obedience of union members by saying that it is only refusal or failure *237to obey orders “without justifiable cause” which will subject the member to penalties. Obviously, if there is justifiable cause for refusal, no sanctions may follow.
The plaintiffs contended throughout the union procedure, and in the proceedings in the court below, that they had “justifiable cause” to refuse to comply with the order of September 27, 1963. Did that order meet the criterion of reasonableness? In the case of Spayd v. Ringing Rock Lodge, 270 Pa. 67, this Court said: “We have often said that the by-laws, rules and regulations of these artificial bodies will be enforced only when they are reasonable; and they never can be adjudged reasonable when, as here, they would compel the citizen to lose his property rights in accumulated assets, or forego the exercise of other rights which are constitutionally inviolable. Defendant lodge is part of a beneficial organization, and there is a finding that plaintiff has a substantial property interest therein; under these circumstances, it will not do to say that he can freely regain full liberty of action, at any time, by disassociating himself from the order; but, even if he could, the rule, as construed by defendants, would still be discountenanced, and void in law.” (Emphasis supplied.)
The defendant union argues that the plaintiffs could have regained their full liberty of action by withdrawing from the union. But a person’s legal rights may not be summarily disposed of by saying to him that if you don’t like our ship you may get off. No one has the right to impose a condition, the refusal to accept which will deny the refuser invested rights,—property, as well as academic.
The plaintiffs have very valuable rights in their union. In the first place, union membership is a gilt-edged security for tenure. Membership entitles the member to f!500 life insurance until 65, and at the *238retirement age of 65 he receives a paid-np $1000 policy. Active members are assured sick benefits at $10 per week for 26 weeks. Additional $150 death benefits are payable to beneficiaries of deceased members. All these are not abstractions or theories. They mean loaves of bread in the pantry, clothes in the wardrobe, medicine in the bathroom cabinet. Union membership is literally blood in one’s arteries because among the other benefits accruing to members, they have the right to draw from a union-administered blood bank.*
The defendant would suggest that the plaintiffs have drawn fluid from the reservoir of life itself as a price for refusal to obey the dictates of the union order of September, 1963. The law will not require so exorbitant a remuneration for the privilege of enjoying the rights of citizenship.
In the case of Manning v. Klein, 1 Pa. Superior Ct. 210, a member of a barbers’ union was expelled because he had advocated, as a member of a Sunday Closing Association, that barber shops be closed on Sunday. When the plaintiff brought an action to be restored to the union, the defendant union argued that the plaintiff had violated the by-laws of the union and, therefore, had no rights the union was bound to recognize. The Superior Court ordered the plaintiff to be reinstated in the union, declaring: “If this were simply a question of sentiment, it might be that, even under such circumstances, courts would hesitate to interfere, but the plaintiff below had unquestioned property rights involved which the law is bound to protect. He *239had for a number of years paid into the treasury of the association to meet its obligations to other members. He thereby acquired the right, in case of sickness or accident, to secure like treatment on the part of the association, and, in case of death, provision for his family. It is not a light matter to be deprived of such privileges and courts will carefully scan the steps by which such a conclusion is reached.”
There is no doubt that picketing is a form of speech which is protected under the First Amendment to the Constitution of the United States and by Article I, §7 of the Constitution of Pennsylvania, A picket speaks through the banner he carries or the sign he displays. Even by his presence alone he may declare that he is objecting to a certain state of affairs. The union in this case, therefore, argues that to require members to exercise public speech through picketing is not to deny freedom of speech but to implement it. However, the defendant fails to realize that the right to speak carries with it its inevitable counterpart, the right not to speak. If freedom of speech meant forced speech, American skyscrapers to garrulity would make of the Tower of Babel a mute mud hut in comparison.
This Court said in Wortex Mills v. Textile Workers, 369 Pa. 359, 363: “Freedom of speech is not absolute or unlimited—for example, a man may not slander or libel another; he may not publicly blaspheme the Deity; he may not engage in loud speaking through sound trucks during certain hours or in certain parts of a city; and he may not assemble with others to commit a breach of the peace or to incite to riot or to advocate the commission of crimes. Freedom of speech gives no right of intimidation or coercion and no right to damage or injure another’s business or property, except where this results indirectly from peaceful and orderly picketing for a purpose which the law regards as legitimate and lawful.”
*240It is just as illegal to compel one to speak when he prefers to remain silent as it is to gag one when he wishes to talk. The torture of the third degree was a coercion to speech. It was because of the heinous and often barbarous methods employed to force a tongue into action when its owner knew that closed lips were his only safety, that our forefathers wrote into the Constitution the 5th Amendment which protects his silence. “The liberty to write or speak includes the corresponding right to be silent and also the liberty to decline to write, and such rights, as well as the right of privacy, or the right to speak only when one may speak freely, are insured under this constitutional provision.” (First Amendment) 11 Am. Jur. §319.
We said in Spayd v. Ringing Rock Lodge, supra, that the regulations and by-laws of organizations such as the one under consideration, will be enforced only when they are reasonable. As far back as 1849, this test was applied in a case where a member of a beneficial association was expelled because he joined a volunteer corps to serve in the Mexican War in violation of a by-law of the association which declared that no member should voluntarily “enlist as a soldier or enter on board any vessel as a seaman or mariner.” This Court held that the expulsion was unreasonable because “The relator became a soldier, but not a regular one; in other words, he did not embrace the profession of arms as a business. He was a citizen soldier.”
The Labor-Management Reporting and Disclosure Act of 1959, 29 TJ.S.C. §411(a)(2) provides: “Every member of any labor organization shall have the right to meet and assemble freely with other members. . .” Meeting and assembling under compulsion is not meeting and assembling freely, especially when that meeting is ordered to produce coercive speech against persons in no way aligned against the union in the *241expression of their complaint. The alleged grievance of the union was with the mayor and the then current city council. The retaliatory action was directed at all those who might be candidates for council, even those who had never been councilmen. In addition, the picketing was aimed at candidates for office in no way involved in the friction between the union and the city. This meant, therefore, that the plaintiffs would be compelled to oppose by signs, and by picketing, candidates for whom they might well have a decided, preference. Such a regulation imposes a blanket opposition which is so contrary to the fundamental rules of fairness that it cannot possibly pass muster under the criterion of reasonableness.
One of the plaintiffs, Hugh E. Coll, testified that he was a Democratic committeeman and had worked for the Democratic Party since he was 16 years of age. He said that he did not think it “would be fair to the people who elected me to picket the party they voted for.” He said that he had performed picket duty at the City-County Building because he believed he was there picketing his employers and also “hunting” the support of the public for the union’s effort to obtain “more money and better working conditions,” but that the requirement to picket a “political party” was an “infringement” of his rights as an American citizen.
In addition, the situs of the picketing was wrong. The arena of the conflict between the union and the city was in the city hall, not in the outlying political territory. If, in a battle, a bullet ricochets and hits someone far removed from the battlefield, it would be difficult to assign fault for the chance wounding. But, here, the wounding would not be by chance. The defendant trained its batteries on the city wards and on persons not even remotely concerned with the controversy,* the artillery shots were aimed at candidates running for office which could not conceivably be brought *242into the argument between the union and the city council. All this means unreasonableness, and all this means illegality under the law of the Commonwealth.
The action of the plaintiffs in refusing, by the exercise of “justifiable cause”, to obey the crucial union regulation did not place the union in “disrepute with other labor organizations, employers or the public,” as was charged under §10, Article XV. If any disrepute followed the enactment of the regulation, it was caused by those who sponsored and supported a regulation so out of keeping with the reasonableness requirement of union regulations.
Finally, the plaintiffs were found guilty of “conduct unbecoming a member of this Association.” The record shows that the conduct of the plaintiffs was respectful and dignified. It measured up to the American standard of decorum and good behavior. In the exercise of judgment of “justifiable cause” they remained away from the ward meetings. It is possible to gauge the conduct of a person who is before one’s eyes, it is in order to appraise the demeanor of a person who is visible, one can rate a person on his attitude by watching him perform or listen to him speak, but it is impossible to say that a person’s conduct is unbecoming when he cannot be seen, felt or heard. The plaintiffs were convicted for doing nothing under an order which did not legally compel them to do anything. They were convicted in a vacuum. Fines were imposed for absence when the law did not require presence, punishment was ordered for an enforced procedure which would have constituted a denial guaranteed under the laws of the union, as well as the laws of the Commonwealth.
Nothing in this opinion is to be construed as denying to labor unions the right to discipline recalcitrant members in accordance with their constitutions and bylaws consonant with standards which meet the laws of the land. The Supreme Court of Wisconsin well said *243in Local 248, U.A.A. & A. I. W. v. Wisconsin Employment Relations Board, 11 Wis. 2d 277 (1960) : “A union without power to enforce solidarity among its members, when it resorts to a strike in an effort to force an employer to agree to its collective-bargaining demands, is a much-less-effective instrument of collective bargaining than a union which possesses such power. . . .
“ ‘A union must have authority to discipline its members, otherwise it will have no power to bargain effectively.’ ”
We find in this case that the motion of September 27, 1963, violated the rules of reasonableness which guide the interpretation of orders, regulations and bylaws of voluntary associations, that it imposed mandatory picketing beyond the periphery of the legitimate controversy, and that the sanctions imposed under its scope were, therefore, null and void. The decree of the court of common pleas is affirmed, with costs on the appellant.
Mr. Justice Jones and Mr. Justice Eagen concur in the result.

 “The right to earn a living is deemed to be property within the concept of the Fifth Amendment to the Federal Constitution, and a union, in the service of its interest, may not deprive a person of his constitutional rights of liberty and property . . . Consequently, it has been held that membership in a union is a property right which the courts will protect.” DeMille v. American Federation of Radio Artists, 139 Cal. 2d 139, 153-4, 187 P. 2d 769, 778.